United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-3128
                                  ___________


United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of Minnesota
Benny Council,                          *
                                        *          [UNPUBLISHED]
              Appellant.                *

                                  ___________

                     Submitted: March 5, 1997

                           Filed: April 15, 1997
                                   ___________

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                               ___________



PER CURIAM.



     Benny Council pleaded guilty to making false statements during the
purchase of a firearm, in violation of 18 U.S.C. § 922(a)(6).               The
presentence report (PSR) recommended a Guidelines range of 33-41 months,
including a four-level enhancement pursuant to U.S. Sentencing Guidelines
Manual § 2K2.1(b)(5) (1995).       The district court1 adopted the PSR, but
departed downward based on the




     1
      The Honorable John R. Tunheim, United States District Judge
for the District of Minnesota.
government's motion under U.S. Sentencing Guidelines Manual § 5K1.1 (1995),
sentencing Council to 15 months imprisonment.


     On appeal, Council challenges the section 2K2.1(b)(5) enhancement and
the government's support of the enhancement at the sentencing hearing,
claiming such support constituted a breach of the plea agreement.   Without
application of the four-level section 2K2.1(b)(5) enhancement, Council's
total offense level of 14 and his category III criminal history score would
have yielded a Guidelines sentencing range of 21 to 27 months.      Because
Council's 15-month sentence represents a downward departure from that
range, his sentence is unreviewable.   See United States v. Baker, 64 F.3d
439, 441 (8th Cir. 1995); United States v. Wyatt, 26 F.3d 863, 864 (8th
Cir. 1994) (per curiam).


     Accordingly, we affirm.


     A true copy.

           Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-